Exhibit 10.4

 

AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT
ISSUED UNDER THE GENERAL MOLY, INC.
2006 EQUITY INCENTIVE PLAN

 

WHEREAS, the Compensation Committee of General Moly, Inc. (the “Company”)
granted an award of Restricted Stock Units under the 2006 Equity Incentive Plan
(the “Plan”) subject to the terms and conditions set forth in the Notice of
Grant and Restricted Stock Unit Agreement (the “Agreement”) to the participant
named below (“Participant”), with a Grant Date of January 16, 2018 and a Vesting
Date of January 16, 2019; and

 

WHEREAS, the Agreement provides for settlement of the award in Shares within 30
days after the Vesting Date; and

 

WHEREAS, the Company and the Participant desire to amend the Agreement effective
December 1, 2018;

 

NOW, THEREFORE, the Agreement is amended effective December 1, 2018 by deleting
the first sentence of Section 5 of the Agreement and replacing it with the
following:

 

Subject to the terms and conditions of this Agreement, within six months
following each Vesting Date set forth in the Notice of Grant, Participant shall
be issued a number of Shares equal to the number of Vested Restricted Stock
Units that vest on that Vesting Date and Participant will have all of the rights
of a holder of Common Stock with respect to the Shares from and after the date
that Participant delivers any other documents required by the Company.

 

IN WITNESS WHEREOF, on the dates set forth below, the Company has caused this
Amendment to be executed by its duly authorized representative and Participant
has executed this Amendment to be effective as of December 1, 2018.

 

General Moly, Inc.

Participant

 

 

By:

 

 

By:

 

 

[Insert Name & Title]

 

[Insert Name]

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------